DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-14 are pending in this instant application. Claims 1, 11, 12 are amended. Claims 13, and 14 are newly added. Pursuant to amendments made, claim 12 is no longer interpreted under 35USC § 112 (f).

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive. Applicant argues that, Morimoto does not disclose limitation “a first semiconductor region formed between the first transfer transistor and the second transfer transistor," and "a second semiconductor region formed between the second transfer transistor and the reset transistor", since, Morimoto specifically discloses region between TG and TG1 as floating diffusion FD. Applicant further argues that, limitation "the photoelectric conversion apparatus switches a capacity value of the input node by controlling the second transfer transistor to be on or off and controlling electrical connection between the first semiconductor region and the second semiconductor region," is not taught in Morimoto since, he specifically teaches two floating diffusion regions FD and FD1, and accordingly, to transfer the photoelectric charge produced in the buried photodiode PD to the input node, the photoelectric charge has to go through two floating diffusion regions FD and FD1. Applicant further argues, because of the presence of the floating diffusion regions FD, it is not possible to control the electrical connection between the first semiconductor region and the second semiconductor region.

Examiner disagrees with the arguments laid forth by the Applicant and conclusions drawn therefrom. In response, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation (BRI) will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified [ In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)].

Under the provisions of BRI, Examiner contends that all the recited limitations are indeed taught in Morimoto, and as explained below –
1. Limitation, ‘a first semiconductor region formed between the first transfer transistor and the second transfer transistor’ is met in semiconductor region FD, fig. 2
2. Limitation, "a second semiconductor region formed between the second transfer transistor and the reset transistor", is met in semiconductor region FD1, fig. 2
3. Limitation , “controlling the second transfer transistor to be on or off and controlling connection between the first semiconductor region and the second semiconductor region” is met in figs. 3-7, where, specifically by manipulation of φTX and φTX1 controls connection between the first semiconductor region and the second semiconductor region. Specifically, in figs. 5-7, see how charge flows from PD to FD to FD1. Making way to flow charge amongst these regions is understood done by controlling connection between the first semiconductor region and the second semiconductor region. Thus, overall, manipulation of φTX and φTX1, is responsible for charge capacity variation of input node FD1, fig. 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 7, 10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Morimoto et al (US 2006/0219868 ; hereinafter Morimoto).

	
Regarding claim 1, Morimoto discloses a photoelectric conversion apparatus (fig. 1) comprising:
 a photoelectric conversion portion (photodiode PD, fig. 2, ¶0037-0038); 
an amplification transistor (T4, fig. 2) having an input node to which electric charges generated by the photoelectric conversion portion are input (input node FD1 to which electric charges generated by the photoelectric conversion portion PD are input, fig. 2, ¶0037-0039); 
a first transfer transistor (transfer transistor TG, fig. 1) configured to control transfer of the electric charges received from the photoelectric conversion portion (¶0037-0039); 
a second transfer transistor (TG1, fig. 2) arranged between the first transfer transistor and the input node (fig. 2, ¶0037-0039); and 
a reset transistor (T3, fig, 2) connected to the input node (fig. 2), 
a first semiconductor region formed between the first transfer transistor and the second transfer transistor (N-type semiconductor region FD is understood as first semiconductor region formed between the first transfer transistor TG and the second transfer transistor TG1, fig. 2, ¶0037-0039); and 
a second semiconductor region formed between the second transfer transistor and the reset transistor (N-type semiconductor region FD1 is understood as second semiconductor region formed between the second transfer transistor TG1 and the reset transistor T3, fig. 2, ¶0037-0039),
wherein, when electric charges are transferred from the photoelectric conversion portion to the input node, the photoelectric conversion apparatus switches a capacity value of the input node by controlling the second transfer transistor to be on or off and controlling connection between the first semiconductor region and the second semiconductor region (see figs. 3-10 to see how electric charges are transferred from the photoelectric conversion PD portion to the input node FD1, the photoelectric conversion apparatus switches a capacity value of the input node FD1 by controlling the second transfer transistorTG1 to be on or off, using the control gate signal φTX1. See ¶0040-0050, for example 1 operation and ¶0051-0059 for example 2 operation.
Limitation controlling connection between the first semiconductor region and the second semiconductor region is met in figs. 3-7, where, specifically by manipulation of φTX and φTX1, which controls connection between the first semiconductor region and the second semiconductor region. Specifically, in figs. 5-7, see how charge flows from PD to FD to FD1. Making way to flow charge amongst these regions is understood done by controlling connection between the first semiconductor region and the second semiconductor region. Thus, overall, manipulation of φTX and φTX1, is responsible for charge capacity variation of input node FD1, fig. 2).
Regarding claim 2, Morimoto discloses the photoelectric conversion apparatus according to claim 1, 
wherein, in a case where an amount of light incident on the photoelectric conversion portion is a first light amount, the first transfer transistor is turned on in a state where the second transfer transistor is off (see fig. 5A, where amount of light incident on the photoelectric conversion portion is a first light amount, indicated by the amount of change accumulated in PD, the first transfer transistor T1 is turned on in a state where the second transfer transistor TG1 is off, ¶0044-0045), and 
wherein, in a case where the amount of light incident on the photoelectric conversion portion is a second light amount greater than the first light amount, the first transfer transistor is turned on in a state where the second transfer transistor is on (see fig. 5C in juxtaposition to fig. 5A, where the amount of light incident on the photoelectric conversion portion PD is a second light amount greater than the first light amount, indicated by the increasing amount of charge in PD, the first transfer transistor TG is still turned on in a state where the second transfer transistor Tg1 is also on, ¶0044-0045).
Regarding claim 3, Morimoto discloses the photoelectric conversion apparatus according to claim 2, wherein, in a case where the amount of light incident on the photoelectric conversion portion is the second light amount, the second transfer transistor remains in the on state from a time before the first transfer transistor is turned on to a time after the first transfer transistor is turned off (see figs. 5C and 6A, where TG is turned off [fig. 6A] after it was on beforehand [fig. 5C], ¶0044-0045).
Regarding claim 5, Morimoto discloses the photoelectric conversion apparatus according to claim 2, 
wherein a plurality of the photoelectric conversionn portions is arranged in a first row and a second row different from the first row (fig. 1, ¶0032), and
wherein, in a case where the amount of light incident on the photoelectric conversion portions is the second light amount, a plurality of the second transfer transistors connected to the photoelectric conversion portions arranged in the first row are turned on, and a plurality of the second transfer transistors connected to the photoelectric conversion portions arranged in the second row are turned off (See figs. 5a-5c.
Reference numeral 1 represents a vertical scanning circuit that sequentially scans rows (lines) 3-1, 3-2, . . . , and 3-n via which a signal .phi.V is fed to the individual pixels – ¶0032
Now, the levels of the signals .phi.TX1, .phi.RS, and .phi.V, which are fed to one row after another of the solid-state image-sensing device, are switched as shown in FIG. 3B every horizontal blanking period, so that image signals and noise signals are sequentially outputted row-by-row – ¶047).
Regarding claim 7, Morimoto discloses the photoelectric conversion apparatus according to claim 1, wherein a gate of the reset transistor is arranged between a gate of the second transfer transistor and a gate of the amplification transistor in a planar view (fig. 2).
Regarding claim 10, Morimoto discloses the photoelectric conversion apparatus according to claim 1, wherein a capacity of the input node when the second transfer transistor is off is smaller than a capacity of the photoelectric conversion portion (evident from figs. 5A-5B).
Regarding claim 13, Morimoto discloses the photoelectric conversion apparatus according to claim 1, wherein the photoelectric conversion apparatus performs a first reading out signal charges at a first capacity of the input node, and a second reading out signal charges at a second capacity of the input node that is larger than the first capacity (since specifics are not recited with clarity, this limitation is understood met for any two arbitrary reading cycle, where second cycle produces more charge due to higher amount of light, see ¶0050. Also, as seen in figs. 5 through 7, change amount of fig. 7 is more than what is seen in figs. 5 and 6, also meeting this limitation from another angle).  

Regarding claim 14, Morimoto discloses the photoelectric conversion apparatus according to claim 1, wherein the photoelectric conversion apparatus performs at least one of a first reading out in which the amplification transistor outputs a signal in a state where the second transfer transistor is off and a second reading out in which the amplification transistor outputs a signal in a state where the second transfer transistor is on (this limitation is understood met, for charge transfer profiles shown in figs.4-7. Amplification transistor T4 is connected to FD1 node, thus it always amplifies charges that are accumulated in the FD1 region. Thus, the first and second reading out can simply be defined as the instances when φTX1 is OFF and φTX1 is ON. E.g. see figs. 5, and 7, where TG1 profiles varies due to manipulation of potential in φTX1.).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Tadano (US 2021/0297589).

Regarding claim 11, the photoelectric conversion apparatus according to claim 1 (See claim 1 rejection above).
Morimoto is not found disclosing a photoelectric conversion system comprising: a signal processing circuit configured to process a signal output from the photoelectric conversion apparatus.
However, Tadano discloses an imaging device 100, where photoelectric conversion apparatus 200 is used to capture image, which is processed by a signal processing unit 120 (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Morimoto with the teaching of Tadano of using the photoelectric conversion apparatus in an imaging device 200 of Tadano, where a signal processing circuit configured to process a signal output from the photoelectric conversion apparatus to obtain processed image, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. 
Regarding claim 12, Morimoto discloses the photoelectric conversion apparatus according to claim 1 (see claim 1 rejection above).
Morimoto is not found disclosing a moving body comprising: a distance information acquisition sensor configured to acquire distance information about a distance to a target object from disparity information based on a signal from the photoelectric conversion apparatus; and a control circuit configured to control the moving body based on the distance information.
However, Tadano discloses a moving vehicle (fig. 21), wherein vehicle exterior information detection unit 12030 (fig. 20) detects external object distance from disparity information based on a signal from a photoelectric conversion apparatus 12031 (see fig. 20, ¶0135, claims 7, 8), and a control unit 12050 configured to control the moving vehicle based on the distance information (see fig. 20, ¶0144-0147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Morimoto, such that the photoelectric conversion apparatus of Morimoto can be used in a vehicle control system 12000 of a vehicle of Tadano, wherein, distance information acquisition unit of Tadano is configured to acquire distance information about a distance to a target object from disparity information based on a signal from the photoelectric conversion apparatus; and a control circuit configured to control the moving body based on the distance information, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
Claims 4, 6, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,
Regarding claim 4, wherein, in a case where the amount of light incident on the photoelectric conversion portion is the first light amount, the second transfer transistor is turned off and the first transfer transistor is turned on in a state where the selection transistor is on.
Regarding claim 6, wherein electric charges from a first photoelectric conversion portion out of the plurality of the photoelectric conversion portion and a second photoelectric conversion portion out of the plurality of the photoelectric conversion portion are transferred to the input node of one amplification transistor, 
wherein a first first-transfer transistor out of the plurality of the first transfer transistors controls transfer of electric charges received from the first photoelectric conversion portion and a second first-transfer transistor out of the plurality of the first transistors controls transfer of electric charges received from the second photoelectric conversion portion, and
wherein the first first-transfer transistor and the second first-transfer transistor shares one second transfer transistor.
Regarding claim 8, wherein a micro lens is arranged on the first side, and 
wherein, in a unit cell including the photoelectric conversion portion overlapping with the micro lens, the first transfer transistor, the second transfer transistor, the amplification transistor, and the reset transistor, a floating diffusion including the input node is arranged at a position farthest from an optical center of the micro lens in a planar view.
Regarding claim 9, wherein a micro lens is arranged on the first side, and 
wherein, in a planar view, a floating diffusion including the input node is arranged in an area which does not overlap with the micro lens.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697